258 Pa. Super. 625 (1978)
391 A.2d 696
Commonwealth
v.
Price, Appellant.
Superior Court of Pennsylvania.
Submitted September 12, 1977.
July 12, 1978.
George B. Ditter and Calvin S. Drayer, Jr., Assistant Public Defenders, for appellant.
Eric J. Cox, Assistant District Attorney, and William T. Nicholas, District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM:
The sentence imposed for counts of burglary and theft being illegal, 18 Pa.C.S. § 3502(d), the judgment of sentence is vacated and the case is remanded for resentencing on the burglary count alone.
PRICE, J., dissented.
WATKINS, former P.J., did not participate in the consideration or decision of this case.